Order filed January 26, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-01018-CV
                                   ____________

                      CIRILA P. MADRIGAL, Appellant

                                         V.

                 CATRINA MONROE FAULWELL, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1085838

                                    ORDER

      The notice of appeal in this case was filed December 22, 2016. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before February 10, 2017. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM